UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of October 26, 2012, 45,139,467 shares of the Registrant’s Common Stock were outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 Part II.Other Information Note: Items 2, 3, 4, and 5 of Part II have been omitted because they are not applicable. Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 6. Exhibits 46 Signature 47 Index to Exhibits 48 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS September 30, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $4,269 and $2,294 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $494,221 and $407,952 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $60,617 and $48,722 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 45,137,207 and 44,989,861 shares 4 4 Additional paid-in capital Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Community revenue $ Management fees Reimbursed costs incurred on behalf of managed communities Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Impairments of long-lived assets – – – Depreciation and amortization Community leases Costs incurred on behalf of managed communities Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) Change in fair value of derivative financial instruments ) ) Net equity losses for unconsolidated joint ventures ) Acquisition gain – – – Other, net Net other expense ) Loss from continuing operations before income taxes ) Provision for income taxes ) Loss from continuing operations ) Loss from discontinued operations ) Net loss ) Net loss attributable to the noncontrolling interests 97 Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) $ ) $ ) $ ) $ ) Weighted average common shares outstanding See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (In thousands) Three Months Ended Nine Months Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss net of tax: Realized gain on sale of investment securities – ) – ) Unrealized holding gains on available-for-sale investment securities – 97 – 97 Other comprehensive loss net of tax: – ) – ) Comprehensive loss ) Comprehensive loss attributable to the noncontrolling interests 97 Comprehensive loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Acquisition gain – ) Loss on early extinguishment of debt – Impairments of long-lived assets Gain on sale of investments – ) Net loss on sale of assets Amortization of loan fees Allowance for doubtful receivables Equity investment losses Stock-based compensation Change in fair value of derivative financial instruments ) Deferred straight-line rent Deferred revenue ) Other Change in other operating assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Community acquisitions, net of cash acquired – ) Proceeds from the sale of assets Other assets ) Advances from (to) affiliates and other managed communities, net ) Distributions from unconsolidated joint ventures, net Net cash used in investing activities ) ) Cash flows from financing activities: Sale of stock, net Distribution to noncontrolling interest – ) Increase in restricted deposits ) ) Debt issuance and other financing costs ) ) Proceeds from long-term borrowings and financings Repayment of long-term borrowings and financings ) ) Repayment of capital lease and financing obligations ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Nine Months Ended September 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes Cash received during the period for income tax refunds 46 44 Non-cash financing and investing activities: Capital contribution to Sunwest JV ) – Distribution from Sunwest JV – Capital lease and financing obligations – Unrealized gain on investment in marketable equity securities – 97 Debt refinanced – Receivable from exercise of stock options 78 37 Blackstone JV acquisition: Fair value of assets acquired $
